DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 10/28/2021 has been entered. The claims 1, 6, 8, 11, 16, 17 and 20 have been amended. The claims 5, 9, 15 and 18 have been cancelled. The claims 1-4, 6-8, 10-14, 16, 17, 19 and 20 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but are moot in view of the new ground(s) of rejection set forth in the current Office Action based on the newly cited references. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-4, 6-8, 10-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buchheit et al. US-PGPUB No. 2011/0321086 (hereinafter Buchheit) in view of Nagano US-PGPUB No. 2015/0227798 (hereinafter Nagano). 
Re Claim 1: 
Buchheit teaches a method for creating a composite image, the method executed by a computing device including at least one processor, the method comprising: 
identifying, by the at least one processor, a composition target object included in an input image (Buchheit teaches at Paragraph 0015 that these computer program instructions may be provided to a processor of a general purpose computer such that the instructions which are executed via the processor to create means for implementing the functions/acts specified in the flowchart. 
Buchheit teaches at Paragraph 0020 that one such way can be to utilize blue screening or chroma key compositing, i.e., utilize a visual overlay with geospatial and time sequencing to identify what geometric space to modify based on the selection made by users or providers. More specifically chroma keying is a technique for compositing two image or frames together in which a color from one image is removed revealing another image behind it. 
Buchheit teaches at FIGS. 1-2 and Paragraph 0018-0019 identifying a composition target item 112 and at Paragraph 0021 that a media stream 218 can be analyzed to determine embedded content 220 which can be dynamically replaced based on customization parameters…embedded content 220 can be replaced with a substitute content 232 and at Paragraph 0026 that result 224 can be generated from engine 216 which can drive substitute content selection and result 224 can include metadata which can assist in determining when content 220 is relevant to a user and at Paragraph 0027-0028 when condition 262 is met and embedded content 220 is not relevant to a user, stage 230 can be executed…substitute content from a primary content provider 212 and/or a secondary content provider 214 can be obtained. 
); 
determining, by the at least one processor, an insertion content based on association information associating at least one accessible content with the composition target object, the determining including, determining at least one of the at least one accessible content associated with the identified composition target object as at least one candidate content based on content information, and determining one of the at least one candidate content as the insertion content (
Buchheit teaches at FIGS. 1-2 and Paragraph 0018-0019 identifying a composition target item 112 and at Paragraph 0021 that a media stream 218 can be analyzed to determine embedded content 220 which can be dynamically replaced based on customization parameters…embedded content 220 can be replaced with a substitute content 232 and at Paragraph 0026 that result 224 can be generated from engine 216 which can drive substitute content selection and result 224 can include metadata which can assist in determining when content 220 is relevant to a user and at Paragraph 0027-0028 when condition 262 is met and embedded content 220 is not relevant to a user, stage 230 can be executed…substitute content from a primary content provider 212 and/or a secondary content provider 214 can be obtained. 
Buchheit teaches at FIGS. 1-2 and Paragraph 0019 that item 112 can be replaced with item 122 that can be another brand of beer. This selection may be in accordance with a change in partner vendors or sponsors or a user preference of microbrews or domestic brews…item 122 can be a can of soda instead of the item 112 can of beer, which can be the result of a user enabling parental controls of the disclosed system); and
Buchheit teaches at FIGS. 1-2 and Paragraph 0019 that item 112 can be replaced with item 122 that can be another brand of beer. This selection may be in accordance with a change in partner vendors or sponsors or a user preference of microbrews or domestic brews…item 122 can be a can of soda instead of the item 112 can of beer, which can be the result of a user enabling parental controls of the disclosed system. Buchheit teaches at Paragraph 0025 engine 216 can examine preferences to determine a user is likely to prefer a commercial advertising grape flavored soda rather than an orange flavored soda); 
wherein the creating includes, 
modifying the insertion content to fit the region occupied by the identified composition target (Buchheit teaches at FIGS. 1-2 and Paragraph 0019 that item 112 can be replaced with item 122 that can be another brand of beer. This selection may be in accordance with a change in partner vendors or sponsors or a user preference of microbrews or domestic brews…item 122 can be a can of soda instead of the item 112 can of beer, which can be the result of a user enabling parental controls of the disclosed system. Buchheit teaches at Paragraph 0025 engine 216 can examine preferences to determine a user is likely to prefer a commercial advertising grape flavored soda rather than an orange flavored soda), and 
synthesizing the modified insertion content with the region occupied by the identified composition target object (Buchheit teaches at FIGS. 1-2 and Paragraph 0019 that item 112 can be replaced with item 122 that can be another brand of beer. This selection may be in accordance with a change in partner vendors or sponsors or a user preference of microbrews or domestic brews…item 122 can be a can of soda instead of the item 112 can of beer, which can be the result of a user enabling parental controls of the disclosed system. Buchheit teaches at Paragraph 0025 engine 216 can examine preferences to determine a user is likely to prefer a commercial advertising grape flavored soda rather than an orange flavored soda), and 
wherein the content information includes the association information between the composition target object and each of the at least one accessible content (Buchheit teaches at Paragraph 0025 engine 216 can examine preferences to determine a user is likely to prefer a commercial advertising grape flavored soda rather than an orange flavored soda and at Paragraph 0026 that result 224 can include keyword tags which can drive substitute content searches and at Paragraph 0027-0028 when condition 262 is met and embedded content 220 is not relevant to a user, stage 230 can be executed…substitute content from a primary content provider 212 and/or a secondary content provider 214 can be obtained). 
Buchheit at least implicitly teaches or suggests the claim limitation: 
the content information includes content profile information having information of users who consume the output image or information on environments in which the output image is consumed (Buchheit teaches at FIGS. 1-2 and Paragraph 0019 that this selection may be in accordance with a change in partner vendors or sponsors or a user preference of microbrews or domestic brews and at Paragraph 0024 that user preferences 212 and/or metrics 214 can be collected from one or more data sources…metrics 214 can include behavior metrics, usage metrics and at Paragraph 0025 engine 216 can examine preferences to determine a user is likely to prefer a commercial advertising grape flavored soda rather than an orange flavored soda). 
Nagano teaches the claim limitation: 
the content information includes content profile information having information of users who consume the output image or information on environments in which the output image is Nagano teaches at FIGS. 1-3 and at Paragraph 0041 the video reproducing device 23 reproduces the replacement image 16 replaced by the marker 145 and pasted on the explanation board 13, provides the image processor 24 with the replacement image 16 and appropriately changes the replacement image 16 according to the proceeding of the explanation by the performer 12 and at Paragraph 0045 it required to estimate the position and the posture of the marker 14 with higher accuracy and at Paragraph 0053 that when the performer 12 gradually raises the marker 14 being directed perpendicularly to the camera 11…consequently, on the output image 17, as the performer 12 raises the marker 14, the marker 14 comes into sight, whereas the video is created on which the marker 14 is suddenly replaced by the replacement image 16 when the marker 14 can be detected and at Paragraph 0066 that the image transformer 54 transforms, based on the detection result of the marker 14 selected by the detection result selector 53, the replacement image 16 provided by the video reproducing device 23). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have synthesized the virtual content with a region of a real object being identified within the image of the real environment according to Nagano to have identified the chroma key content in Buhheit based on the identification of the target object. One of the ordinary skill in the art would have produced a composite image by replacing the target object with a replacement image using the chroma-key technique. 
Re Claim 11: 
The claim 11 is in parallel with the claim 1 in the form of an apparatus claim. The claim 11 is subject to the same rationale of rejection as the claim 1. 

However, Buchheit further teaches the claim limitation of a server for creating a composite image, the server comprising: one or more processors configured to execute computer-readable instructions such that the server is configured to [implement the method of the claim 1] (Buchheit teaches at FIG. 3 and Paragraph 0034 a media server 310 for creating a composite image…media server 310 can include a personal computer. 
Buchheit teaches at Paragraph 0015 that these computer program instructions may be provided to a processor of a general purpose computer such that the instructions which are executed via the processor to create means for implementing the functions/acts specified in the flowchart). 
Re Claim 20: 
The claim 20 is in parallel with the claim 1 in the form of a computer product claim. The claim 20 is subject to the same rationale of rejection as the claim 1. 
The claim 20 further recites a non-transitory computer-readable recording medium storing a computer program for execution by a processor that when executed by the processor causes the processor to perform a method for creating a composite. 
However, Buchheit further teaches the claim limitation of a non-transitory computer-readable recording medium storing a computer program for execution by a processor that when executed by the processor causes the processor to perform a method for creating a composite (Buchheit teaches at FIG. 3 and Paragraph 0034 a media server 310 for creating a composite image…media server 310 can include a personal computer. 
Buchheit teaches at Paragraph 0015 that these computer program instructions may be provided to a processor of a general purpose computer such that the instructions which are executed via the processor to create means for implementing the functions/acts specified in the flowchart). 

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the input image includes at least one chroma key region, and the identifying comprises detecting the chroma key region and identifying an object associated with the detected chroma key region as the composition target object.
Buchhheit further teaches the claim limitation that the input image includes at least one chroma key region, and the identifying comprises detecting the chroma key region and identifying an object associated with the detected chroma key region as the composition target object (Buchheit teaches at Paragraph 0020 that one such way can be to utilize blue screening or chroma key compositing, i.e., utilize a visual overlay with geospatial and time sequencing to identify what geometric space to modify based on the selection made by users or providers. More specifically chroma keying is a technique for compositing two image or frames together in which a color from one image is removed revealing another image behind it. 
Buchheit teaches at FIGS. 1-2 and Paragraph 0018-0019 identifying a composition target item 112 and at Paragraph 0021 that a media stream 218 can be analyzed to determine embedded content 220 which can be dynamically replaced based on customization parameters…embedded content 220 can be replaced with a substitute content 232 and at Paragraph 0026 that result 224 can be generated from engine 216 which can drive substitute content selection and result 224 can include metadata which can assist in determining when content 220 is relevant to a user and at Paragraph 0027-0028 when condition 262 is met and embedded content 220 is not relevant to a user, stage 230 can be executed…substitute content from a primary content provider 212 and/or a secondary content provider 214 can be obtained. 
). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the identifying comprises identifying the composition target object based on a color key, a size, a shape of the detected chroma key region, or any combination thereof. 
Buchheit further teaches the claim limitation that the identifying comprises identifying the composition target object based on a color key, a size, a shape of the detected chroma key region, or any combination thereof (Buchheit teaches at Paragraph 0020 that one such way can be to utilize blue screening or chroma key compositing, i.e., utilize a visual overlay with geospatial and time sequencing to identify what geometric space to modify based on the selection made by users or providers. More specifically chroma keying is a technique for compositing two image or frames together in which a color from one image is removed revealing another image behind it. 
Buchheit teaches at FIGS. 1-2 and Paragraph 0018-0019 identifying a composition target item 112 and at Paragraph 0021 that a media stream 218 can be analyzed to determine embedded content 220 which can be dynamically replaced based on customization parameters…embedded content 220 can be replaced with a substitute content 232 and at Paragraph 0026 that result 224 can be generated from engine 216 which can drive substitute content selection and result 224 can include metadata which can assist in determining when content 220 is relevant to a user and at Paragraph 0027-0028 when condition 262 is met and embedded content 220 is not relevant to a user, stage 230 can be executed…substitute content from a primary content provider 212 and/or a secondary content provider 214 can be obtained. 
). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the identifying comprises identifying the composition target object by applying an object recognition technique to an object in the input image.
Nagano and Buchheit further teach the claim limitation that the identifying comprises identifying the composition target object by applying an object recognition technique to an object in the input image (Nagano teaches at Paragraph 0008 that the combined image is created after the marker is recognized and at Paragraph 0132 that the high accuracy marker detector 51 performs a block matching (pattern recognition). 
Buchheit teaches at Paragraph 0031 that embedded content 220 and/or substitute content 232 can be identified manually and/or automatically and at Paragraph 0036 that content 342 can be identified using traditional and/or proprietary mechanisms. Content 342 identification can include geometric region information. 
Buchheit teaches at Paragraph 0020 that one such way can be to utilize blue screening or chroma key compositing, i.e., utilize a visual overlay with geospatial and time sequencing to identify what geometric space to modify based on the selection made by users or providers. More specifically chroma keying is a technique for compositing two image or frames together in which a color from one image is removed revealing another image behind it. 
Buchheit teaches at FIGS. 1-2 and Paragraph 0018-0019 identifying a composition target item 112 and at Paragraph 0021 that a media stream 218 can be analyzed to determine embedded content 220 which can be dynamically replaced based on customization parameters…embedded content 220 can be replaced with a substitute content 232 and at Paragraph 0026 that result 224 can be generated from engine 216 which can drive substitute content selection and result 224 can include metadata which can assist in determining when content 220 is relevant to a user and at Paragraph 0027-0028 when condition 262 is met and embedded content 220 is not relevant to a user, stage 230 can be executed…substitute content from a primary content provider 212 and/or a secondary content provider 214 can be obtained. 
). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that determining one of the at least one candidate content as the insertion content based on user profile information. 
Nagano and Buchheit further teach the claim limitation that determining one of the at least one candidate content as the insertion content based on user profile information (Buchheit teaches at FIGS. 1-2 and Paragraph 0019 that this selection may be in accordance with a change in partner vendors or sponsors or a user preference of microbrews or domestic brews and at Paragraph 0024 that user preferences 212 and/or metrics 214 can be collected from one or more data sources…metrics 214 can include behavior metrics, usage metrics and at Paragraph 0025 engine 216 can examine preferences to determine a user is likely to prefer a commercial advertising grape flavored soda rather than an orange flavored soda. 
Nagano teaches at FIGS. 1-3 and at Paragraph 0041 the video reproducing device 23 reproduces the replacement image 16 replaced by the marker 145 and pasted on the explanation board 13, provides the image processor 24 with the replacement image 16 and appropriately changes the replacement image 16 according to the proceeding of the explanation by the performer 12 and at Paragraph 0045 it required to estimate the position and the posture of the marker 14 with higher accuracy and at Paragraph 0053 that when the performer 12 gradually raises the marker 14 being directed perpendicularly to the camera 11…consequently, on the output image 17, as the performer 12 raises the marker 14, the marker 14 comes into sight, whereas the video is created on which the marker 14 is suddenly replaced by the replacement image 16 when the marker 14 can be detected and at Paragraph 0066 that the image transformer 54 transforms, based on the detection result of the marker 14 selected by the detection result selector 53, the replacement image 16 provided by the video reproducing device 23). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that the user profile information includes at least one of personal information, preference information, or history information of a user.
Nagano and Buchheit further teach the claim limitation that the user profile information includes at least one of personal information, preference information, or history information of a user (Buchheit teaches at FIGS. 1-2 and Paragraph 0019 that this selection may be in accordance with a change in partner vendors or sponsors or a user preference of microbrews or domestic brews and at Paragraph 0024 that user preferences 212 and/or metrics 214 can be collected from one or more data sources…metrics 214 can include behavior metrics, usage metrics and at Paragraph 0025 engine 216 can examine preferences to determine a user is likely to prefer a commercial advertising grape flavored soda rather than an orange flavored soda. 
Nagano teaches at FIGS. 1-3 and at Paragraph 0041 the video reproducing device 23 reproduces the replacement image 16 replaced by the marker 145 and pasted on the explanation board 13, provides the image processor 24 with the replacement image 16 and appropriately changes the replacement image 16 according to the proceeding of the explanation by the performer 12 and at Paragraph 0045 it required to estimate the position and the posture of the marker 14 with higher accuracy and at Paragraph 0053 that when the performer 12 gradually raises the marker 14 being directed perpendicularly to the camera 11…consequently, on the output image 17, as the performer 12 raises the marker 14, the marker 14 comes into sight, whereas the video is created on which the marker 14 is suddenly replaced by the replacement image 16 when the marker 14 can be detected and at Paragraph 0066 that the image transformer 54 transforms, based on the detection result of the marker 14 selected by the detection result selector 53, the replacement image 16 provided by the video reproducing device 23). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that the determining comprises: displaying the at least one candidate content; receiving a user input selecting one of the at least one candidate content from a user of the computing device; and determining one of the at least one candidate content as the insertion content based on the user input. 
Nagano and Buchheit further teach the claim limitation that the determining comprises: displaying the at least one candidate content; receiving a user input selecting one of the at least Buchheit teaches at Paragraph 0020 identifying what geometric space to modify based on the selection made by users and at Paragraph 0021 that manipulating digital content based on user customization selections and at FIGS. 1-2 and Paragraph 0019 that this selection may be in accordance with a change in partner vendors or sponsors or a user preference of microbrews or domestic brews and at Paragraph 0024 that user preferences 212 and/or metrics 214 can be collected from one or more data sources…metrics 214 can include behavior metrics, usage metrics and at Paragraph 0025 engine 216 can examine preferences to determine a user is likely to prefer a commercial advertising grape flavored soda rather than an orange flavored soda. 
Nagano teaches at FIGS. 1-3 and at Paragraph 0041 the video reproducing device 23 reproduces the replacement image 16 replaced by the marker 145 and pasted on the explanation board 13, provides the image processor 24 with the replacement image 16 and appropriately changes the replacement image 16 according to the proceeding of the explanation by the performer 12 and at Paragraph 0045 it required to estimate the position and the posture of the marker 14 with higher accuracy and at Paragraph 0053 that when the performer 12 gradually raises the marker 14 being directed perpendicularly to the camera 11…consequently, on the output image 17, as the performer 12 raises the marker 14, the marker 14 comes into sight, whereas the video is created on which the marker 14 is suddenly replaced by the replacement image 16 when the marker 14 can be detected and at Paragraph 0066 that the image transformer 54 transforms, based on the detection result of the marker 14 selected by the detection result selector 53, the replacement image 16 provided by the video reproducing device 23). 

The claim 10 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the modifying the insertion content comprises changing at least one factor of a size, an inclination, or a shape of the insertion content such that the insertion content matches the region occupied by the identified composition target object.
Nagano further teaches the claim limitation that the modifying the insertion content comprises changing at least one factor of a size, an inclination, or a shape of the insertion content such that the insertion content matches the region occupied by the identified composition target object (Nagano teaches at FIGS. 1-3 and at Paragraph 0041 the video reproducing device 23 reproduces the replacement image 16 replaced by the marker 145 and pasted on the explanation board 13, provides the image processor 24 with the replacement image 16 and appropriately changes the replacement image 16 according to the proceeding of the explanation by the performer 12 and at Paragraph 0045 it required to estimate the position and the posture of the marker 14 with higher accuracy and at Paragraph 0053 that when the performer 12 gradually raises the marker 14 being directed perpendicularly to the camera 11…consequently, on the output image 17, as the performer 12 raises the marker 14, the marker 14 comes into sight, whereas the video is created on which the marker 14 is suddenly replaced by the replacement image 16 when the marker 14 can be detected and at Paragraph 0066 that the image transformer 54 transforms, based on the detection result of the marker 14 selected by the detection result selector 53, the replacement image 16 provided by the video reproducing device 23). 
Re Claim 12: 

Buhheit further teaches the claim limitation that the input image includes at least one chroma key region, and the one or more processors are further configured to cause the server to detect the chroma key region and identify an object associated with the detected chroma key region as the composition target object (Buchheit teaches at Paragraph 0020 that one such way can be to utilize blue screening or chroma key compositing, i.e., utilize a visual overlay with geospatial and time sequencing to identify what geometric space to modify based on the selection made by users or providers. More specifically chroma keying is a technique for compositing two image or frames together in which a color from one image is removed revealing another image behind it. 
Buchheit teaches at FIGS. 1-2 and Paragraph 0018-0019 identifying a composition target item 112 and at Paragraph 0021 that a media stream 218 can be analyzed to determine embedded content 220 which can be dynamically replaced based on customization parameters…embedded content 220 can be replaced with a substitute content 232 and at Paragraph 0026 that result 224 can be generated from engine 216 which can drive substitute content selection and result 224 can include metadata which can assist in determining when content 220 is relevant to a user and at Paragraph 0027-0028 when condition 262 is met and embedded content 220 is not relevant to a user, stage 230 can be executed…substitute content from a primary content provider 212 and/or a secondary content provider 214 can be obtained. 

Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the one or more processors are configured to cause the server to identify the composition target object based on a color key, size, shape of the detected chroma key regions, or any combination thereof.
Buchheit further teaches the claim limitation that the one or more processors are configured to cause the server to identify the composition target object based on a color key, size, shape of the detected chroma key regions, or any combination thereof (Buchheit teaches at Paragraph 0020 that one such way can be to utilize blue screening or chroma key compositing, i.e., utilize a visual overlay with geospatial and time sequencing to identify what geometric space to modify based on the selection made by users or providers. More specifically chroma keying is a technique for compositing two image or frames together in which a color from one image is removed revealing another image behind it. 
Buchheit teaches at FIGS. 1-2 and Paragraph 0018-0019 identifying a composition target item 112 and at Paragraph 0021 that a media stream 218 can be analyzed to determine embedded content 220 which can be dynamically replaced based on customization parameters…embedded content 220 can be replaced with a substitute content 232 and at Paragraph 0026 that result 224 can be generated from engine 216 which can drive substitute content selection and result 224 can include metadata which can assist in determining when content 220 is relevant to a user and at Paragraph 0027-0028 when condition 262 is met and embedded content 220 is not relevant to a user, stage 230 can be executed…substitute content from a primary content provider 212 and/or a secondary content provider 214 can be obtained. 

Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the one or more processors are configured to cause the server to identify the composition target object by applying an object recognition technique to an object in the input image.
Nagano and Buchheit further teach the claim limitation that the one or more processors are configured to cause the server to identify the composition target object by applying an object recognition technique to an object in the input image (Nagano teaches at Paragraph 0008 that the combined image is created after the marker is recognized and at Paragraph 0132 that the high accuracy marker detector 51 performs a block matching (pattern recognition). 
Buchheit teaches at Paragraph 0031 that embedded content 220 and/or substitute content 232 can be identified manually and/or automatically and at Paragraph 0036 that content 342 can be identified using traditional and/or proprietary mechanisms. Content 342 identification can include geometric region information. 
Buchheit teaches at Paragraph 0020 that one such way can be to utilize blue screening or chroma key compositing, i.e., utilize a visual overlay with geospatial and time sequencing to identify what geometric space to modify based on the selection made by users or providers. More specifically chroma keying is a technique for compositing two image or frames together in which a color from one image is removed revealing another image behind it. 
Buchheit teaches at FIGS. 1-2 and Paragraph 0018-0019 identifying a composition target item 112 and at Paragraph 0021 that a media stream 218 can be analyzed to determine embedded content 220 which can be dynamically replaced based on customization parameters…embedded content 220 can be replaced with a substitute content 232 and at Paragraph 0026 that result 224 can be generated from engine 216 which can drive substitute content selection and result 224 can include metadata which can assist in determining when content 220 is relevant to a user and at Paragraph 0027-0028 when condition 262 is met and embedded content 220 is not relevant to a user, stage 230 can be executed…substitute content from a primary content provider 212 and/or a secondary content provider 214 can be obtained. 
). 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the one or more processors are further configured to cause the server to, determine one of the at least one candidate content as the insertion content based on profile information of a user of the user device.
Nagano and Buchheit further teach the claim limitation that the one or more processors are further configured to cause the server to, determine one of the at least one candidate content as the insertion content based on profile information of a user of the user device (Buchheit teaches at FIGS. 1-2 and Paragraph 0019 that this selection may be in accordance with a change in partner vendors or sponsors or a user preference of microbrews or domestic brews and at Paragraph 0024 that user preferences 212 and/or metrics 214 can be collected from one or more data sources…metrics 214 can include behavior metrics, usage metrics and at Paragraph 0025 engine 216 can examine preferences to determine a user is likely to prefer a commercial advertising grape flavored soda rather than an orange flavored soda. 
Nagano teaches at FIGS. 1-3 and at Paragraph 0041 the video reproducing device 23 reproduces the replacement image 16 replaced by the marker 145 and pasted on the explanation board 13, provides the image processor 24 with the replacement image 16 and appropriately changes the replacement image 16 according to the proceeding of the explanation by the performer 12 and at Paragraph 0045 it required to estimate the position and the posture of the marker 14 with higher accuracy and at Paragraph 0053 that when the performer 12 gradually raises the marker 14 being directed perpendicularly to the camera 11…consequently, on the output image 17, as the performer 12 raises the marker 14, the marker 14 comes into sight, whereas the video is created on which the marker 14 is suddenly replaced by the replacement image 16 when the marker 14 can be detected and at Paragraph 0066 that the image transformer 54 transforms, based on the detection result of the marker 14 selected by the detection result selector 53, the replacement image 16 provided by the video reproducing device 23). 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the one or more processors are further configured to cause the server to, transmit the candidate contents to the user device, receive a user input selecting one of the at least one candidate content from a user of the user device, and determine one of the at least one candidate content as the insertion content based on the user input.
Nagano and Buchheit further teach the claim limitation that the one or more processors are further configured to cause the server to, transmit the candidate contents to the user device, receive a user input selecting one of the at least one candidate content from a user of the user device, and determine one of the at least one candidate content as the insertion content based on the user input (Buchheit teaches at Paragraph 0020 identifying what geometric space to modify based on the selection made by users and at Paragraph 0021 that manipulating digital content based on user customization selections and at FIGS. 1-2 and Paragraph 0019 that this selection may be in accordance with a change in partner vendors or sponsors or a user preference of microbrews or domestic brews and at Paragraph 0024 that user preferences 212 and/or metrics 214 can be collected from one or more data sources…metrics 214 can include behavior metrics, usage metrics and at Paragraph 0025 engine 216 can examine preferences to determine a user is likely to prefer a commercial advertising grape flavored soda rather than an orange flavored soda. 
Nagano teaches at FIGS. 1-3 and at Paragraph 0041 the video reproducing device 23 reproduces the replacement image 16 replaced by the marker 145 and pasted on the explanation board 13, provides the image processor 24 with the replacement image 16 and appropriately changes the replacement image 16 according to the proceeding of the explanation by the performer 12 and at Paragraph 0045 it required to estimate the position and the posture of the marker 14 with higher accuracy and at Paragraph 0053 that when the performer 12 gradually raises the marker 14 being directed perpendicularly to the camera 11…consequently, on the output image 17, as the performer 12 raises the marker 14, the marker 14 comes into sight, whereas the video is created on which the marker 14 is suddenly replaced by the replacement image 16 when the marker 14 can be detected and at Paragraph 0066 that the image transformer 54 transforms, based on the detection result of the marker 14 selected by the detection result selector 53, the replacement image 16 provided by the video reproducing device 23). 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that the one or more processors are further configured to cause the 
Nagano further teaches the claim limitation that the one or more processors are further configured to cause the server to modify a size, an inclination, a shape of the insertion content, or any combination thereof such that the insertion content matches the region occupied by the identified composition target object (Nagano teaches at FIGS. 1-3 and at Paragraph 0041 the video reproducing device 23 reproduces the replacement image 16 replaced by the marker 145 and pasted on the explanation board 13, provides the image processor 24 with the replacement image 16 and appropriately changes the replacement image 16 according to the proceeding of the explanation by the performer 12 and at Paragraph 0045 it required to estimate the position and the posture of the marker 14 with higher accuracy and at Paragraph 0053 that when the performer 12 gradually raises the marker 14 being directed perpendicularly to the camera 11…consequently, on the output image 17, as the performer 12 raises the marker 14, the marker 14 comes into sight, whereas the video is created on which the marker 14 is suddenly replaced by the replacement image 16 when the marker 14 can be detected and at Paragraph 0066 that the image transformer 54 transforms, based on the detection result of the marker 14 selected by the detection result selector 53, the replacement image 16 provided by the video reproducing device 23). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JIN CHENG WANG/Primary Examiner, Art Unit 2613